DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed 02/09/2021 is acknowledged. Claims 1-3, 13, 21 and 22 are amended and claim 9 is newly canceled. Claims 1-3, 5, 7, 11, 13 and 17-26 are pending. 

Objections/Rejections Withdrawn
Note, the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any previous objection or rejection to claim 9 is hereby withdrawn in response to Applicant’s cancelation of that claim.

Claim Objections
The objection to claims 1-3, 5, 7, 11, 13 and 17-26 because of informalities as set forth at p. 5 of the Office action mailed 12/30/2020 is withdrawn in response to Applicant’s amendment of the claims.

Specification
The objection to the disclosure because essential subject matter recited in the claims is not properly incorporated by reference is withdrawn in response to Applicant’s amendment to the specification filed 02/09/2021 adding the essential subject matter from application 15/974,229, which had been incorporated by reference. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-3, 5, 7, 11, 13 and 17-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendments to the claims.
Specifically, claim 1 no longer recites “consisting of comprising an anti-LH antibody”. Further, claim 2 has been clarified to indicate that at least three and not more than four sample collection steps performed. Claim 3 has been amended to recite “determining an elevated risk of suboptimal corpus luteum function (or functionality)”. Claim 13 has been amended at line 8 of claim 13 to remove the term “each” since the preamble states a “single” sample. Finally, regarding the recitation of “further configured to generate an observable result by operation of the specially configured lateral flow assay by depicting a color within the test line if the progesterone metabolite is absent at the threshold in the urine sample or depicting a reduced or absent color within the test line if the progesterone metabolite is present at the threshold in the urine sample…” in claim 22, Applicant’s explanation at the Remarks filed 02/09/2021 and the amendment 

Claim Rejections - 35 USC § 112(a)
The rejection of claim 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment of the specification filed 02/09/2021. 

Closest Prior Art
While Catt et al. (EP 0656118—on IDS filed 02/02/2021) teach a menstrual cycle tracking system for measuring the progesterone metabolite, pregnanediol glucuronide or PdG (referred to therein as “P3G”—see p. 5, lines 34-42), and LH (see p. 5, lines 21-27) with a single urine sample and a single test strip (see p. 6, lines 8-10), they do not teach that the first testing zone comprises PdG conjugated to a carrier protein that binds PdG antigens at 8-32 molecules per carrier protein. According to the instant specification at paragraph [0048]):
Globulins evidence the preferable binding ratio of 8-32 PdG antigens per Globulin, which favor presentation of a visual result perceptible to the naked eve or to a reader. It is therefore a teaching of embodiments of the invention to comprise a carrier protein demonstrating the binding ration of 8-32 PdG antigens per carrier protein. The present inventor has recognized the benefit associated with embodiments of the invention described herein that a PdG test may be producible allowing the results to be visually interpreted with the naked eye.

Further, regarding claims 2, 3, 5, 7, 11, 13 and 17-26, the prior art does not teach or suggest testing 7-10 days past the ovulation date in order to determine corpus luteum functionality. Measuring PdG is used to estimate progesterone level.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Schell on 04/13/2021.
The application has been amended as follows:
(i) In claim 2 at p. 8, part (a), line 13 of the claim set filed 02/09/2021, amend as follows:
evaluate for the presence or absence of PdG at  
(ii) In claim 2 at p. 8, part (b), line 18 of the claim set filed 02/09/2021, amend as follows:
evaluating a saliva sample with the aid of a diagnostic test
(iii) In claim 2 at p. 8, part (b), line 21 of the claim set filed 02/09/2021, amend as follows:
evaluate an applied saliva sample for the presence of progesterone or
(iv) In claim 2 at p. 8, part (b), line 27 of the claim set filed 02/09/2021, amend as follows:
amount of an analyte present in the saliva sample, and
(v) Please amend claim 19 as follows:
luteinizing hormone (LH) within a second testing zone.
(vi) Please amend claim 26 as follows:
26. The method of Claim 22, further comprising: determining that the corpus luteum is  properly following at least two results indicating the presence of the progesterone metabolite at or above the threshold, each result obtained on a distinct day during the timeframe of 7-10 days past the ovulation date.
Conclusion
Claims 1-3, 5, 7, 11, 13 and 17-26 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649